Citation Nr: 0309918	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) in Winston-Salem, North Carolina 
that denied service connection for a left knee disability.

The January 2000 rating decision also increased the rating 
for a service-connected right knee disability rating from 10 
percent to 20 percent.  The veteran submitted a notice of 
disagreement with this decision, but after the RO issued a 
statement of the case, indicated that he was limiting his 
appeal to the service connection claim.  The increased rating 
claim has not been certified to the Board, and in the absence 
of a substantive appeal, the Board does not have jurisdiction 
over that issue.  Fenderson v. West, 12 Vet. App. 119, 131 
(1999).

The Board undertook further development of the veteran's 
claim of entitlement to service connection for a left knee 
disability as secondary to the service-connected disability 
of postoperative residuals of a fracture of the right 
patella.  That development was completed in February 2003.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's left knee disability, degenerative 
arthritis, is related to his service-connected right knee 
disability.  


CONCLUSION OF LAW

The veteran's left knee disability, degenerative arthritis, 
is proximately due to or the result of a service-connected 
right knee disability.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since the Board is granting the veteran's claim, 
the veteran does not require further assistance to 
substantiate that claim.

Factual Background

The veteran's service medical records show that in April 1955 
he was reportedly involved in a car accident.  He sustained a 
fracture of the right patella with no nerve or artery 
involvement and then underwent a partial ostectomy and 
tenorrapathy of the right patella.  There were no reports of 
left knee disability during service.

On VA examination in June 1989 no left knee disability was 
reported.  

A VA Medical Center certificate dated January 1999 shows the 
veteran's complaint of knee pain "all the time, even when 
walking."   The diagnostic impression was knee pain.  

In July 1999, the veteran underwent a VA contract 
examination.  He complained that favoring his right knee gave 
him trouble in his left knee.  X-rays of the knees showed 
some degenerative changes and some joint space narrowing that 
suggested degenerative arthritis.  The diagnosis was 
degenerative joint disease, status post fracture of the right 
patella.  The examiner opined that the veteran developed 
pain, traumatic arthritis, limitation of movement, and 
degenerative changes as a result of his fracture injury.  

The examiner concluded that there was some minimal 
relationship between the veteran's left knee pain and his 
right knee injury, but reported that the left knee 
degenerative changes were difficult to perceive as being part 
of the injury sustained in the right knee.  The left knee 
disability seemed part of an independent degenerative change 
that might have become more symptomatic secondary to the 
right knee injury.  

In January 2002, a VA contract examination report contains 
the veteran's complaints of weakness, stiffness, swelling, 
inflammation, fatigue, and lack of endurance.  

On physical examination, the examiner found no sign of 
abnormal weight bearing.  His posture and gait were normal 
with no limited function of standing or walking.  The 
appearance of the bilateral knees was within normal limits 
with the exception of the surgical scar over the right knee.  
Range of motion (ROM) of the right knee included flexion from 
0 to 130 degrees; in the left knee, flexion was from 0 to 140 
degrees.  Bilateral knees were negative for Drawer's and 
McMurray's tests.  Positive crepitus was heard on range of 
motion of both knees.  The left knee had full ROM.  The 
diagnosis was residual scar of the right knee with limited 
range of motion and pain. 

VA outpatient treatment records dated from November 1999 
February 2002 document constant complaints of knee pain.  A 
June 2000 X-ray examination of both knees reportedly showed 
focal arthritic changes.  

In April 2003, the veteran was examined for VA purposes 
regarding his left knee disability.  The veteran reported 
that he was in a motor vehicle accident in 1955 and sustained 
a fracture of the right patella.  Subsequently, he 
experienced left knee pain with progressively painful range 
of motion and endurance difficulty.  An x-ray report dated in 
April 2003 was compared with the May 2000 X-ray of the left 
knee.  

The examination was interpreted as showing patellofemoral 
degenerative changes in the left knee with some minimal 
calcium noted within one of the ligamentous structures medial 
to the knee.  The diagnosis was patellofemoral arthritis.  
The examiner opined that the veteran's left knee disability 
was as likely as not related to his service-connected right 
knee disability.  

Entitlement to Service Connection for a Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
§ 3.310(a) (2002).  When aggravation of a non-service-
connected condition is proximately due to or the result of a 
service connected condition, the veteran will be compensated 
for the degree of disability (but only the degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

There is no dispute that the veteran has a current left knee 
disability, degenerative arthritis.  

The April 2002 examiner offered an opinion that the veteran's 
left knee disability was as likely as not related to his 
service-connected right knee disability.  While a previous 
examiner opined that the degenerative changes found in the 
left knee were independent of degenerative changes in the 
right knee, he added that there might be some minimal 
relationship between the two.

The earlier examiner's opinion can be seen as saying that 
there is some degree, albeit minor, of left knee aggravation 
resulting from the right knee disability.  The most recent 
examiner's opinion can be read as saying either that the left 
knee disability was proximately caused, or aggravated, by the 
service-connected right knee disability.  In either case, the 
opinions support the grant of service connection for left 
knee degenerative arthritis on a secondary basis.  There 
being no competent opinions to the contrary, the evidence 
warrants service connection for degenerative arthritis of the 
left knee.


ORDER

Entitlement to service connection for a left knee disability 
is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

